                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF CALIFORNIA

WILLIE C. ROSS, III and                 )
     HANIFA ROSS,                       )
                                        )
       Plaintiffs,                      )
                                        )
         vs.                            )      Case No.: 2:18‐cv‐00641‐JAM‐DB
                                        )
JOEL TRAVIS PENDLETON and               )      ORDER FOR VOLUNTARY
SHERRY PENDLETON,                       )      DISMISSAL PURSUANT TO F.R.C.P.
                                        )      41(a)(1)(A)(ii)
       Defendants.                      )




IT IS HEREBY ORDERED that Plaintiffs fourth claim for Intentional Infliction of
Emotional Distress, is voluntarily dismissed, without prejudice pursuant to the
Federal Rules of Civil Procedure 41(a)(1)(A)(ii).




IT IS SO ORDERED
 Dated: August 1, 2019                       /s/ John A. Mendez
                                             HONORABLE JOHN A. MENDEZ
                                             United States District Court Judge
1
